Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: an input obtaining module (Para 0052, Input Obtaining Module 410) in claim 1, a historical information obtaining module (Para 0052, Historical Information Obtaining module 420) in claim 1, a TOI determination module (Para 0052, TOI Determination Module 440) in claim 1, a transmission module (Para 0052, Transmission Module 450) in claim 1, and a category determination module (Para 0052, Category Determination Module 430) in claim 3.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Response to Amendment
Claims 1, 3, 7, 8, 9, 11, 13, 17, 18, 19, 21 have been amended. Claims 1-19 and 21 are pending.
Response to Arguments
101 Rejection: The previous rejection of claims 1-19 and 21 under 35 USC 101 is hereby withdrawn in
view of the applicant’s amendments to the claim.
Prior art rejection: Applicants arguments have been considered but are moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9 , 10, 12, 19, and 21  are rejected under 35 U.S.C. 103 as being unpatentable over Glover et al (US 20170067748 A1) hereafter Glover in view of Liutikas et al (US 20150039582 A1) hereafter Liutikas.
Regarding claim 1, Glover teaches a system, comprising: one or more storage media comprising a set of instructions (Para 0163, instructions stored in the memory); and one or more processors configured to communicate with the one or more storage media(Para 0163, a processor connected to memory), wherein when executing the set of instructions, the one or more processors are directed to cause the system to: obtain, by an input obtaining module, a user input of a user of the on-line platform from a terminal associated with a user via a network (Para 37, the search system receives a search query from the user device); obtain, by the historical information obtaining module, a plurality of candidate terms of interest (TOls) (Para 004, a point of interest (POI) data store 340 for storing POI records, “point of interest” is analogous to “term of interest”), each of the plurality of candidate TOls belonging to a candidate category (Para 0092, The POI classification data provides a classification or grouping of the POIs); determine, by a category determination module, a target category for the user input based on the candidate categories and the plurality of candidate TOIs (Para 0052, the search system clusters the POIs that have a similar category or subcategory, clusters are analogous to target categories); determine, by a TOI determination module, one or more target TOIs based on the target category and the plurality of candidate TOIs (Para 0135, the method includes generating one or more location-based refinements based on the clusters of the POI records, each location-based refinement includes an “entity” which is analogous to “target TOIs”); and transmit, by a transmission module, the one or more target TOIs to the terminal associated with the user (Para 0136, the method includes transmitting the one or more location-based refinements to the user device).
Glover does not appear to explicitly teach comparing, by a historical information obtaining module, the user input with historical inputs stored in the one or more storage media; and obtaining, by the historical information obtaining module, a plurality of candidate terms of interest that are selected by the user based on historical inputs that are substantially similar to the user input via the network. In analogous art, Liutikas teaches comparing, by a historical information obtaining module, the user input with historical inputs stored in the one or more storage media (Para 0032, prior search terms or URL's entered by a user are compared with current input within input box). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Glover to include comparing the user input with historical inputs stored in the one or more storage media, as taught by Liutikas. One of ordinary skill in the art would be motivated to modify the system of Glover to include comparing the user input with historical inputs stored in the one or more storage media in order to provide the user with information in association with a search field, as taught by Liutikas (Para 0003, The disclosed subject matter relates to a machine-implemented method of providing information in association with a search field).
Glover in view of Liutikas teaches obtaining, by the historical information obtaining module, a plurality of candidate terms of interest that are selected by the user (Liutikas, Para 0039, the user enters the term "bird" within input box and suggestions are provided based on the term "bird”) based on historical inputs that are substantially similar to the user input via the network (Liutikas, Para 0032, the suggestions can be associated with the user's prior search or browsing history).
 Regarding claim 2, Glover teaches the system of claim 1, wherein the user input includes a word, an incomplete word, or an abbreviation (Para 0107, user provided input e.g., user 10 requests directions from location A to B).
Regarding claim 9, Glover teaches the system of any one of claim 1, wherein to determine, by the TOI determination module, the one or more target TOls based on the target category and the plurality of candidate TOls, the one or more processors are directed to cause the system to: obtain a location of the user (Para 0101, The search location, for example, may be a current position of the user device); for each of the candidate TOls that belong to the target category, determine a distance between the location of the user and the candidate TOI (Para 0109, determine a distance from the current location to each POI); and determine the one or more target TOls in the candidate TOls that belong to the target category based on the distances between the location of the user and each of the candidate TOls that belong to the target category, the one or more target TOls being within a predetermined distance away from the location of the user (Para 0154, Each POI may be located a threshold distance from the refined search location and each POI may be located a threshold distance from another POI. The points of interest may all have a common associated category or entity).
Regarding claim 10, Glover teaches the system of any one of claim 1, wherein the TOI is a point of interest (POI) (Para 0052, The search system identifies likely relevant points of interest (POIs)).
Regarding claim 11,  Glover in view of Liutikas teaches a method for improving user experience for an on-line platform implemented on a computing device having one or more processors and one or more storage devices, the method comprising: obtaining, by an input obtaining module, a user input of a user of the on-line platform from a terminal associated with a user via a network (Glover, Para 37, the search system receives a search query from the user device); comparing, by a historical information obtaining module, the user input with historical inputs stored in the one or more storage devices (Liutikas, Para 0032, prior search terms or URL's entered by a user are compared with current input within input box); obtaining, by the historical information obtaining module, a plurality of candidate terms of interest (TOIs) (Glover, Para 0052, The search system identifies likely relevant points of interest, points of interests are analogous to terms of interest) that are selected by the user (Liutikas, Para 0039, the user enters the term "bird" within input box and suggestions are provided based on the term "bird”)  based on the historical inputs that are substantially similar to the user input via the network (Liutikas, Para 0032, the suggestions can be associated with the user's prior search or browsing history), each of the plurality of candidate TOls belonging to a candidate category (Glover, Para 0092, The POI classification data provides a classification or grouping of the POIs); determining, by a category determination module, a target category for the user input based on the candidate categories and the plurality of candidate TOIs (Glover, Para 0052, the search system clusters the POIs that have a similar category or subcategory, clusters based on category are analogous to target categories); determining, by a TOI determination module, one or more target TOIs based on the target category and the plurality of candidate TOIs (Glover, Para 0135, the method includes generating one or more location-based refinements based on the clusters of the POI records, location-based refinements include an “entity” which is analogous to “target TOIs”); and transmitting, by a transmission module, the one or more target TOIs to the terminal associated with the user (Glover, Para 0136, the method includes transmitting the one or more location-based refinements to the user device).
Regarding claim 12, Glover teaches the system of claim 11, wherein the user input includes a word, an incomplete word, or an abbreviation (Para 0107, user provided input e.g., user 10 requests directions from location A to B).
Regarding claim 19, Glover teaches the system of any one of claim 11, wherein determining, by the TOI determination module, the one or more target TOls based on the target category and the plurality of candidate TOls, the one or more processors are directed to cause the system to: obtain a location of the user (Para 0101, The search location, for example, may be a current position of the user device); for each of the candidate TOls that belong to the target category, determine a distance between the location of the user and the candidate TOI (Para 0109, determine a distance from the current location 802 to each POI); and determine the one or more target TOls in the candidate TOls that belong to the target category based on the distances between the location of the user and each of the candidate TOls that belong to the target category, the one or more target TOls being within a predetermined distance away from the location of the user (Para 0154, Each POI may be located a threshold distance from the refined search location and each POI may be located a threshold distance from another POI. The points of interest 501 may all have a common associated category or entity).
Regarding claim 21,  Glover in view of Liutikas teaches a non-transitory computer readable medium, comprising at least one set of instructions for improving user experience for an on-line platform, wherein when executed by one or more processors of a computing device, the at least one set of instructions causes the computing device to perform a method, the method comprising: obtaining, by an input obtaining module, a user input of a user of the on-line platform from a terminal associated with a user via a network (Glover, Para 37, the search system receives a search query from the user device); compare, by a historical information obtaining module, the user input with historical inputs stored in the one or more storage media (Liutikas, Para 0032, prior search terms or URL's entered by a user are compared with current input within input box); obtaining, by the historical information obtaining module, a plurality of candidate terms of interest that are selected by the user (Liutikas, Para 0039, the user enters the term "bird" within input box and suggestions are provided based on the term "bird”)  based on the historical inputs that are substantially similar to the user input via the network (Liutikas, Para 0032, the suggestions can be associated with the user's prior search or browsing history), each of the plurality of candidate TOls belonging to a candidate category (Glover, Para 0092, The POI classification data provides a classification or grouping of the POIs); determining, by a category determination module, a target category for the user input based on the candidate categories and the plurality of candidate TOIs (Glover, Para 0052, the search system clusters the POIs that have a similar category or subcategory, clusters based on category are analogous to target categories); determining, by a TOI determination module, one or more target TOIs based on the target category and the plurality of candidate TOIs (Glover, Para 0135, the method includes generating one or more location-based refinements based on the clusters of the POI records, location-based refinements include an “entity” which is analogous to “target TOIs”); and transmitting, by a transmission module, the one or more target TOIs to the terminal associated with the user (Glover, Para 0136, the method includes transmitting the one or more location-based refinements to the user device).

Claim 3-5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Glover in view of Hasan et al (US 20170017636 A1) hereafter Hasan further in view of Kalayoglu et Al (WO 2008089084 A2) hereafter Kalayoglu further in view of Weisstein (https://web.archive.org/web/20160309223714/http://mathworld.wolfram.com/BayesTheorem.html) hereafter Weisstein.
Regarding claim 3, Glover does not appear to explicitly teach the system of claim 1, for at least one of the candidate categories, determine, by the category determination module, a category probability that the user input belongs to the at least one of the candidate categories based on the plurality of candidate TOIs; and determine one of the candidate categories as the target category based on the at least one category probability. In analogous art, Hasan teaches for at least one of the candidate categories, determine a category probability that the user input belongs to the at least one of the candidate categories based on the plurality of candidate TOIs (Para 0051, the input correction system trains on a set of user input and is configured to generate a probability for one or more categories); and determine one of the candidate categories as the target category based on the at least one category probability (Para 0051, determine matching probabilities for the categories and selects the string pair that is included in the category with the highest probability). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Glover to include the determination of candidate categories based on category probability, as taught by Hasan. One of ordinary skill in the art would have been motivated to modify the method of Glover to include the determination of candidate categories based on category probability in order classify user input, as taught by Hasan (Para 0050, classify the user input into one of the category vectors using a classification system).
Regarding claim 4, Glover in view of Hasan hereafter Glover-Hasan teaches the system of claim 3 as outlined above. However, Glover-Hasan does not appear to explicitly teach for each of the plurality of candidate TOls, obtain a number of times that the user selects the candidate TOI; determine a first number of times that the user selects the plurality of candidate TOls; determine a second number of times that the user selects the candidate TOls that belong to the at least one of the candidate categories; and determine the category probability based on the first number of times and the second number of times. In analogous art, KALAYOGLU teaches determine a first number of times that the user selects the plurality of candidate TOls (Summary, determine a first number of times the user performed the desired behavior over a specified period of time); determine a second number of times that the user selects the candidate TOls that belong to the at least one of the candidate categories(Summary, second number of times); and determine the category probability based on the first number of times and the second number of times (Summary, dividing the first number of times by a second number of times the user is expected to perform the desired behavior over the period of time). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Glover-Hasan to include the determination of first and second number of times the user selects the plurality of candidates and the determination of category probability based on the first and second number, as taught by KALAYOGLU. One of ordinary skill in the art would have been motivated to modify the method of Glover-Hasan to include the determination of first and second number of times the user selects the plurality of candidates and the determination of category probability based on the first and second number in order to determine the frequency of desired behavior, as suggested by KALAYOGLU (Summary, obtain desired behavior). 
Regarding claim 5, Glover-Hasan teaches the system of claim 3 as outlined above. Glover-Hasan does not appear to explicitly teach determine the category probability that the user input belongs to the at least one of the candidate categories based on the following equation:

    PNG
    media_image1.png
    59
    593
    media_image1.png
    Greyscale

where Q refers to the user input; (j refers to the at least one of the candidate categories; poi, refers to one of the plurality of candidate TOIs, i is a positive integer; P(jIQ) refers to the category probability that the user input belongs to the at least one of the candidate categories; P(poi E CjIQ) refers to a probability of selecting poi, that belongs to C1 based on Q; P(poi, E Cj) refers to whether poi, belongs to Cj, and P(poi E Cj) is equal to 1 or 0; and P(poiIQ) refers to a probability of selecting poi, based on Q, which is determined by dividing a number of times that the user selects poi, by a total number of times that the user selects the plurality of candidate TOls. In analogous art, Weisstein teaches the equation            
      
    PNG
    media_image2.png
    61
    303
    media_image2.png
    Greyscale

where A and B are events.
P(A) and P(B) are the probabilities of A and B without regard to each other.
P(A | B), a conditional probability, is the probability of observing event A given that B is true.
P(B | A) is the probability of observing event B given that A is true.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Glover-Hasan to include a mathematical formula that determines category probability, as taught by Weisstein. One of ordinary skill in the art would have been motivated to modify the system of Glover-Hasan to include the mathematical formula that determines category probability in order to describe probability of an event (user input belonging to a category), based on conditions related to the event, as taught by Weisstein (Page 1). 
Regarding claim 13, Glover does not appear to explicitly teach the system of claim 11, for at least one of the candidate categories, determining a category probability that the user input belongs to the at least one of the candidate categories based on the plurality of candidate TOIs; and determine one of the candidate categories as the target category based on the at least one category probability. In analogous art, Hasan teaches for at least one of the candidate categories, determine a category probability that the user input belongs to the at least one of the candidate categories based on the plurality of candidate TOIs (Para 0051, the input correction system trains on a set of user input and is configured to generate a probability for one or more categories); and determine one of the candidate categories as the target category based on the at least one category probability (Para 0051, determine matching probabilities for the categories and selects the string pair that is included in the category with the highest probability). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Glover to include the determination of candidate categories based on category probability, as taught by Hasan. One of ordinary skill in the art would have been motivated to modify the method of Glover to include the determination of candidate categories based on category probability in order classify user input, as taught by Hasan (Para 0050, classify the user input into one of the category vectors using a classification system).
Regarding claim 14, Glover in view of Hasan hereafter Glover-Hasan teaches the system of claim 13 as outlined above. Glover-Hasan does not appear to explicitly teach for each of the plurality of candidate TOls, obtain a number of times that the user selects the candidate TOI; determine a first number of times that the user selects the plurality of candidate TOls; determine a second number of times that the user selects the candidate TOls that belong to the at least one of the candidate categories; and determine the category probability based on the first number of times and the second number of times. In analogous art, Kalayoglu teaches determine a first number of times that the user selects the plurality of candidate TOls (Summary, determine a first number of times the user performed the desired behavior over a specified period of time); determine a second number of times that the user selects the candidate TOls that belong to the at least one of the candidate categories(Summary, second number of times); and determine the category probability based on the first number of times and the second number of times (Summary, dividing the first number of times by a second number of times the user is expected to perform the desired behavior over the period of time). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Glover-Hasan to include the determination of first and second number of times the user selects the plurality of candidates and the determination of category probability based on the first and second number, as taught by Kalayoglu. One of ordinary skill in the art would have been motivated to modify the method of Glover to include the determination of first and second number of times the user selects the plurality of candidates and the determination of category probability based on the first and second number in order to determine the frequency of desired behavior, as suggested by Kalayoglu (Summary, obtain desired behavior).
 Regarding claim 15, Glover-Hasan teaches the system of claim 13 as outlined above. Glover-Hasan does not appear to explicitly teach determine the category probability that the user input belongs to the at least one of the candidate categories based on the following equation:
where Q refers to the user input; (j refers to the at least one of the candidate categories; poi, refers to one of the plurality of candidate TOIs, i is a positive integer; P(jIQ) refers to the category probability that the user input belongs to the at least one of the candidate categories; P(poi E CjIQ) refers to a probability of selecting poi, that belongs to C1 based on Q; P(poi, E Cj) refers to whether poi, belongs to Cj, and P(poi E Cj) is equal to 1 or 0; and P(poiIQ) refers to a probability of selecting poi, based on Q, which is determined by dividing a number of times that the user selects poi, by a total number of times that the user selects the plurality of candidate TOls. In analogous art, Weisstein teaches the equation            
where A and B are events.
P(A) and P(B) are the probabilities of A and B without regard to each other.
P(A | B), a conditional probability, is the probability of observing event A given that B is true.
P(B | A) is the probability of observing event B given that A is true.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of GH to include a mathematical formula that determines category probability, as taught by Weisstein. One of ordinary skill in the art would have been motivated to modify the system of Glover-Hasan to include the mathematical formula that determines category probability in order to describe probability of an event (user input belonging to a category), based on conditions related to the event, as taught by Weisstein (Page 1).
Claims 6, 7, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Glover in view of Israni (US 5968109 A) hereafter Israni.
Regarding claim 6, Glover teaches the system of claim 1 as outlined above. However, Glover does not appear to explicitly teach wherein the candidate categories include a general request category, a chain request category, and a precise request category. In analogous art, Israni teaches wherein the candidate categories include a general request category (Para 50, point-of-interest could be located by its "name"), a chain request category (Para 50, or by its chain ID e.g. "McDonald's" restaurants), and a precise request category (Para 50, destination could be specified as a crossroads or a street address). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Glover to include general, chain, and precise request categories, as taught by Israni. One of ordinary skill in the art would have been motivated to modify the system of Glover to include general, chain, and precise request categories in order to facilitate all types of map data, as taught by Israni (Para 50, facilitate access to all types of map data in all contexts).
Regarding claim 7, Glover in view of Israni hereafter Glover-Israni teaches the system of claim 6, wherein to determine, by the category determination module, the target category for the user input based on the candidate categories and the plurality of candidate TOIs, the one or more processors are directed to cause the system to: determine a probability of the general request category that the user input belongs to the general request category based on the plurality of candidate TOls (Glover, Para 0040, The search system monitors each character entry and determines a set of possible query strings, as well as a probability that the possible query string is the intended string); and determine the general request category as the target category when the probability of the general request category is higher than a first threshold (Glover, Para 0054, The displayed location-based refinement may include an entity e.g., “Chinese restaurant,” “coffee shops,”), or determine the precise request category (Para 0054, language indicative of a location e.g., “in Union Square”, “State St. and Main St.”) or the chain request category (Glover, Para 0054, The displayed location-based refinement may include an entity e.g., “McDonalds”) as the target category when the probability of the general request category is lower than a second threshold.
   Regarding claim 16, Glover teaches the system of claim 1 as outlined above. Glover does not appear to explicitly teach wherein the candidate categories include a general request category, a chain request category, and a precise request category. In analogous art, Israni teaches wherein the candidate categories include a general request category (Para 50, point-of-interest could be located by its "name"), a chain request category (Para 50, or by its chain ID (e.g. "McDonald's" restaurants)), and a precise request category (Para 50, destination could be specified as a crossroads, a street address). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Glover to include general, chain, and precise request categories, as taught by Israni. One of ordinary skill in the art would have been motivated to modify the system of Glover to include general, chain, and precise request categories in order to facilitate all types of map data, as taught by Israni (Para 50, facilitate access to all types of map data in all contexts).
Regarding claim 17, Glover in view of Israni hereafter Glover-Israni teaches the system of claim 6, wherein determining, by the category determination module, the target category for the user input based on the candidate categories and the plurality of candidate TOIs, the one or more processors are directed to cause the system to: determine a probability of the general request category that the user input belongs to the general request category based on the plurality of candidate TOls (Glover, Para 0040, The search system monitors each character entry and determines a set of possible query strings, as well as a probability that the possible query string is the intended string); and determine the general request category as the target category when the probability of the general request category is higher than a first threshold(Glover, Para 0054, The displayed location-based refinement may include an entity e.g., “Chinese restaurant,” “coffee shops,”), or determine the precise request category(Glover, Para 0054, language indicative of a location e.g.“ in Union Square”, “State St. and Main St.”) or the chain request category (Glover, Para 0054, The displayed location-based refinement may include an entity e.g., “McDonalds”) as the target category when the probability of the general request category is lower than a second threshold.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Glover in view of Jung (WO-2008066242-A1) hereafter Jung.
Regarding claim 8, Glover teaches the system of claim 1 as outlined above. Glover does not appear to explicitly teach obtain a number of times that each candidate POI that belongs to the target category is selected by the user; and determine the one or more target TOIs in the candidate TOIs that belong to the target category based on the number of times that each candidate POI that belongs to the target category is selected by the user, the number of times that each candidate POI that belongs to the target category is selected by the user being greater than a third threshold. In analogous art, Jung teaches obtain a number of times that each candidate POI that belongs to the target category is selected by the user; and determine the one or more target TOIs in the candidate TOIs that belong to the target category based on the number of times that each candidate POI that belongs to the target category is selected by the user, the number of times that each candidate POI that belongs to the target category is selected by the user being greater than a third threshold (Page 7 lines 11-13, The statistical information generation unit accumulates the POI selected by the users, a category of the POI, user information of the user selecting the POI, and a number of times that the POI is selected by other users). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Glover to include the determination that the one or more target TOIs in the candidate TOIs belong to the target category based on the number of times that each candidate POI that belongs to the target category is selected by the user, as taught by JUNG. One of ordinary skill in the art would have been motivated to modify the method of Glover to include the determination of the one or more target TOIs in the candidate TOIs that belong to the target category based on the number of times that each candidate POI that belongs to the target category is selected by the user in order to provide the user with route-encountered statistical information, as taught by Jung (Page 7 lines 13-15, generates the route- encountered statistical information in order to provide the route-encountered statistical information).
Regarding claim 18, Glover teaches the system of claim 11 as outlined above. Glover does not appear to explicitly teach obtain a number of times that each candidate POI that belongs to the target category is selected by the user; and determine the one or more target TOIs in the candidate TOIs that belong to the target category based on the number of times that each candidate POI that belongs to the target category is selected by the user, the number of times that each candidate POI that belongs to the target category is selected by the user being greater than a third threshold. In analogous art, Jung teaches obtain a number of times that each candidate POI that belongs to the target category is selected by the user; and determine the one or more target TOIs in the candidate TOIs that belong to the target category based on the number of times that each candidate POI that belongs to the target category is selected by the user, the number of times that each candidate POI that belongs to the target category is selected by the user being greater than a third threshold (Page 7 lines 11-13, The statistical information generation unit accumulates the POI selected by the users, a category of the POI, user information of the user selecting the POI, and a number of times that the POI is selected by other users). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Glover to include the determination that the one or more target TOIs in the candidate TOIs belong to the target category based on the number of times that each candidate POI that belongs to the target category is selected by the user, as taught by Jung. One of ordinary skill in the art would have been motivated to modify the method of Glover to include the determination of the one or more target TOIs in the candidate TOIs that belong to the target category based on the number of times that each candidate POI that belongs to the target category is selected by the user in order to provide the user with route-encountered statistical information, as taught by Jung (Page 7 lines 13-15, generates the route- encountered statistical information in order to provide the route-encountered statistical information).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKS T HALE whose telephone number is (571)272-0160. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.T.H./Examiner, Art Unit 2166                                                                                                                                                                                                        /MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166